Gaseelii pect 00d8osrhhitc Dosumeaeh22s! Filed@Qinel Raged gig

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee en ee xX
UNITED STATES OF AMERICA : FINAL ORDER OF FORFEITURE
-V.- : S119 Cr. 185 (PKC)
KEVIN SAVAGE, :
Defendant
occ eee eee eee eee eee x

WHEREAS, on or about February 18, 2021, this Court entered a Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order
of Forfeiture”) (DE. 15), which ordered the forfeiture to the United States of all right, title and
interest of KEVIN SAVAGE (the “Defendant”) in the following virtual currency seized from the -

Defendant’s residence located in Queens, New York on or about January 10, 2019:

a. 0.41509206 BTC;
b. 14.24468140 BTC;
c. 2.44674269 BTC;

d. 70.14074 XMR; and
e. 7,33857746 LTC

(a. through e., collectively the “Specific Property”);

WHEREAS, the Preliminary Order of Forfeiture directed the United States to -
publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose of the Specific Property, and the requirement that any
person asserting a legal interest in the Specific Property must file a petition with the Court in
accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

 
Casealiipscr0968ssrhicc Dosumebh?ts! FiledOPozl Page? a3

provide direct written notice to any person known to have an alleged interest in the Specific
Property and as a substitute for published notice as to those persons so notified;

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5){a)(ii) of |
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the Specific Property was posted on an official government internet site (www.forfeiture.gov)
beginning on April 27, 2021, for thirty (30) consecutive days, through May 26, 2021, pursuant to
Rule G(4)(a\(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset -
Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on
September 15, 2021 (D.E. 20);

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant is the only person and/or entity known by the
Government to have a potential interest the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the
United States shall have clear title to any forfeited property ifno petitions for a hearing to contest
the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as
set forth in Title 21, United States Code, Section 853(n)(2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
2

 
Case li ipecr QO BS54hce Oosumasheisl Hilediiij el Rages ats

1. All right, title and interest in the Specific Property is hereby forfeited and
’ vested in the United States of America, and shall be disposed of according to law.

2. Pursuant to Title 21, United States Code, Section 853(n}(7) the United
States of America shall and is hereby deemed to have clear title to the Specific Property.

3. The United States Customs and Border Protection (or its designee} shall
take possession of the Specific Property and dispose of the same according to law, in accordance

with Title 21, United States Code, Section 853(h).

Dated: New York, New York
, 2021

-

SO ORDERED:

Live

HONORABLE. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
